                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

SARAH MAE TILLERY                                *
aka SARAH MAE SWANN,
                                                 *
        Plaintiff,
                                                 *
   v.                                                         Civil Action No. 8:18-cv-03256-PX
                                                 *
U.S. DEPARTMENT OF EDUCATION, et al.,
                                                 *
        Defendants.
                                         ***
                                  MEMORANDUM OPINION

        Pending before the Court are Defendants’ motions to dismiss (ECF Nos. 6, 9, 18, 26) and

Plaintiff’s request for hearing or trial. ECF No. 24. The Clerk of the Court sent Plaintiff four

letters explaining that failure to respond to these motions may result in the Court ruling without

her response. ECF Nos. 8, 12, 19, 27. Plaintiff has responded in part. ECF Nos. 22, 24. The

Court has carefully reviewed the pleadings and finds that no hearing is necessary. See Loc. R.

105.6. For the following reasons, the Court grants Defendants’ motions to dismiss.

        I.      Background

        In 2006, a person claiming to be Plaintiff’s daughter applied for a student loan covering

tuition at North Carolina Agricultural and Technical State University (“the University”), and

listed Plaintiff as co-signer on the loan. ECF No. 1-1 at 10, 20. Sallie Mae, now operating as

Navient Solutions, LLC (“Navient”), approved the loan. Id. at 21. However, the loan became

delinquent, and Navient referred the debt to Asset Recovery Solutions, LLC (“Asset Recovery”)

and Allied Interstate, LLC (“Allied”) for collection. Id. at 14, 18, 36.

        By 2014, Plaintiff contacted a consumer reporting agency (“CRA”) to contest the loan as

fraudulent. Id. at 8. The CRA communicated Plaintiff’s contention to Navient, who investigated
Plaintiff’s claim and concluded that the loan was valid. Id. Plaintiff next contacted Navient

directly to contest the loan. Id. at 9, 28. Specifically, Plaintiff claimed that she had been the

victim of identity theft and submitted, at Navient’s request, an affidavit affirming that she did not

sign the loan application and that her identification documents were stolen. Id. at 30. Plaintiff

also sent a police report summarizing the same. Id. at 35.

       On August 16, 2018, Plaintiff, proceeding pro se, filed a 44-page Complaint in the Circuit

Court for Prince George’s County, Maryland against Defendants Navient, Asset Recovery,

Allied, the University, and the United States Department of Education (“DOE”). Id. at 2.

Navient is the lending institution that held the loan; Asset Recovery and Allied are the debt

collectors hired by Navient; and the University accepted the funds from the loan. From the facts

provided, it is unclear what role DOE played in this matter or why Plaintiff sued the agency.

       The Complaint characterizes the claims as sounding in “[f]raud as it relates to the

Plaintiff’s credit, finances and deformation of character,” contending that the loan was obtained

with “an unauthorized use of [Plaintiff’s] signature” and contesting the validity of the loan as a

debt on her credit report. Id. at 2–3. The Complaint attaches and incorporates as part of the

claim the loan application, letters from Defendants to Plaintiff, a police report, and Plaintiff’s

affidavit concerning her identity theft. See Jeffrey M. Brown Assocs., Inc. v. Rockville Ctr., Inc.,

7 F. App’x 197, 202 (4th Cir. 2001) (“We also accept as true the facts set forth in the exhibits

attached to the complaint.”) (citing Fed. R. Civ. P. 10(c)). The Complaint seeks $2.5 million in

damages. ECF No. 1-1 at 4.

       On October 19, 2018, Navient removed the action to this Court. ECF No. 1. Navient,

Asset Recovery, Allied, and DOE have each moved to dismiss the Complaint. The University

has not entered an appearance, and Plaintiff has not provided the Court with any proof of service.



                                                  2
       II.     Standard of Review

       The DOE moves to dismiss the Complaint for lack of subject matter jurisdiction. Such

motions, brought pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, challenge a

court’s authority to hear the matter. See Jones v. Calvert Group, Ltd., 551 F.3d 297, 300–01 (4th

Cir.2009); Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005). The plaintiff bears the

burden of establishing subject matter jurisdiction by a preponderance of the evidence. Lovern v.

Edwards, 190 F.3d 648, 654 (4th Cir. 1999). If “a claim fails to allege facts upon which the

court may base jurisdiction,” the court must dismiss the action for lack of subject matter

jurisdiction. Davis, 367 F. Supp. 2d at 799.

       In determining whether jurisdiction exists, “the court may look beyond the pleadings and

the jurisdictional allegations of the complaint and view whatever evidence has been submitted on

the issue.” Khoury v. Meserve, 268 F. Supp. 2d 600, 606 (D. Md. 2003) (quoting Capitol

Leasing Co. v. FDIC, 999 F.2d 188, 191 (7th Cir. 1993)) (internal quotation marks omitted).

Where the defendant contends that the complaint “simply fails to allege facts upon which subject

matter jurisdiction can be based,” the Court construes the facts alleged in the complaint as true

and most favorably to the plaintiff. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982).

Whether the Court retains subject matter jurisdiction must be decided before reaching the merits

of the case. Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir. 1999).

       The remaining Defendants challenge the Complaint as failing to state legally cognizable

causes of action. A motion to dismiss brought pursuant to Rule 12(b)(6) tests the sufficiency of

the complaint. Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (citation and

internal quotation marks omitted). A complaint need only satisfy the standard of Rule 8(a),

which requires a “short and plain statement of the claim showing that the pleader is entitled to



                                                 3
relief.” Fed. R. Civ. P. 8(a)(2). “Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket

assertion, of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 n.3 (2007).

That showing must consist of more than “a formulaic recitation of the elements of a cause of

action” or “naked assertion[s] devoid of further factual enhancement.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal quotation marks omitted) (quoting Twombly, 550 U.S. at 555).

       In ruling on a motion to dismiss, a plaintiff’s well-pleaded allegations are accepted as

true and viewed in the light most favorable to her. Twombly, 550 U.S. at 555. The Court may

also consider documents attached to the motion to dismiss when “integral to and explicitly relied

on in the complaint, and when the [opposing parties] do not challenge the document[s’]

authenticity.” Zak v. Chelsea Therapeutics, Int’l, Ltd., 780 F.3d 597, 606–07 (4th Cir. 2015)

(quoting Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004))

(internal quotation marks omitted). However, “[f]actual allegations must be enough to raise a

right to relief above a speculative level.” Twombly, 550 U.S. at 555. “[C]onclusory statements or

a ‘formulaic recitation of the elements of a cause of action will not [suffice].’” EEOC v.

Performance Food Grp., Inc., 16 F. Supp. 3d 584, 588 (D. Md. 2014) (quoting Twombly, 550

U.S. at 555). “‘[N]aked assertions of wrongdoing necessitate some ‘factual enhancement’ within

the complaint to cross ‘the line between possibility and plausibility of entitlement to relief.’”

Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (quoting Twombly, 550 U.S. at 557).

Although pro se pleadings are construed liberally to allow for the development of a potentially

meritorious case, Hughes v. Rowe, 449 U.S. 5, 9 (1980), courts cannot ignore a clear failure to

allege facts setting forth a cognizable claim. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387,

391 (4th Cir. 1990) (“The ‘special judicial solicitude’ with which a district court should view

such pro se complaints does not transform the court into an advocate.”).



                                                  4
         III.     Analysis

                  A. Department of Education

         The Department of Education (“DOE”) argues that claims against it must be dismissed on

sovereign immunity grounds. Sovereign immunity protects the United States and its agencies

from all lawsuits absent a waiver of immunity. Welch v. United States, 409 F.3d 646, 650 (4th

Cir. 2005). Congress may, through enacting legislation, expressly waive sovereign immunity for

certain suits. See Kerns v. United States, 585 F.3d 187, 193–94 (4th Cir. 2009). However, a

waiver of sovereign immunity is “strictly construed” in favor of the United States. Lane v. Pena,

518 U.S. 187, 192 (1996). As a federal agency, DOE enjoys “a presumption of immunity from

the present lawsuit.” Robinson v. United States Dep’t of Educ., 917 F.3d 799, 801 (4th Cir.

2019). Plaintiff must, therefore, demonstrate that DOE has waived its immunity as to her claims.

         Liberally construed, Plaintiff’s Complaint alleges against DOE defamation, fraud, and

violations of the Fair Credit Reporting Act.1 The Federal Tort Claims Act (“FTCA”) “represents

the exclusive remedy” for tort claims against the federal government. See Young v. United

States, No. RDB 08-3349, 2009 WL 2170068, at *4 (D. Md. July 20, 2009). However, the

FTCA does not waive sovereign immunity for defamation or fraud claims. 28 U.S.C. § 2640(h);

Johnson v. United States, No. GJH-16-3341, 2017 WL 1483394, at *2 (D. Md. Apr. 21, 2017)

(citing Talbert v. United States, 932 F.2d 1064, 1066 (4th Cir. 1991)); Perry v. United States,

No. TDC-14-2862, 2015 WL 3558081, at *4 (D. Md. June 2, 2015). Thus, the Court lacks

jurisdiction to hear such claims against DOE.

         As to the FCRA claim, the federal government has waived immunity only for claims



         1
            Although Plaintiff’s response states, “This case is not against the FCA (Fair Credit Act),” the Court will
analyze whether a claim under the FCRA could proceed out of an abundance of caution when discussing the rights
of a pro se plaintiff. See ECF No. 22 at 1.

                                                           5
related to 15 U.S.C. § 1681u, which governs the Federal Bureau of Investigation’s ability to

obtain information from CRAs. Robinson, 917 F.3d at 803. By contrast, the government has not

waived immunity for any other FCRA claim. Id. at 802, 806. Plaintiff’s allegations, read most

favorably to her, do not implicate § 1681u. Thus, DOE is immune from suit and all claims

against it must be dismissed with prejudice.

               B. Remaining Defendants

                       i. Defamation

       Plaintiff brings common law claims of defamation against the private Defendants,

contending that they essentially defamed her by reporting inaccurate credit information to CRAs.

These claims concern an area regulated by the FCRA. The FCRA generally preempts such

common law claims, pursuant to 15 U.S.C. § 1681(h)(e). Rogers v. Keffer, Inc., 243 F. Supp. 3d

650, 660 (E.D.N.C. 2017). However, a claim is not preempted if it involves “false information

furnished with malice or willful intent to injure such consumer.” 15 U.S.C. § 1681h(e); see also

Alston v. United Collections Bureau, Inc., No. DKC 13-0913, 2014 WL 859013, at *11 & n.5

(D. Md. Mar. 4, 2014). Because this defamation claim falls within the ambit of Section

1681h(e), the Court must determine whether the “malice or willful intent to injure” exception

applies. Ross v. F.D.I.C., 625 F.3d 808, 814 (4th Cir. 2010).

       To show malice, the Complaint must allege plausibly that Defendants knew the reported

information was false. Id. at 815. Viewing the Complaint most favorably to Plaintiff, it fails in

this respect. No facts support that Defendants knew the debt reported was false or that they acted

with malice or ill will of any kind. The FCRA thus preempts the common law defamation claim.

It is dismissed with prejudice.




                                                6
                       ii. Fraud

       As to the fraud claims against Defendants, they too fail. To survive challenge, the

Plaintiff must plausibly aver that (1) Defendants made a false representation to her; (2) its falsity

was either known to Defendants or was made with reckless indifference as to its truth; (3) the

misrepresentation was made for the purpose of defrauding Plaintiff; (4) Plaintiff relied on the

misrepresentation and had the right to rely on it; and (5) Plaintiff suffered compensable injury

resulting from the misrepresentation. Sass v. Andrew, 152 Md. App. 406, 429 (2003).

       Fraud claims must meet the heightened pleading requirements of Rule 9(b) of the Federal

Rules of Civil Procedure. The Complaint allegations must include “the time, place, and contents

of the false representations, as well as the identity of the person making the misrepresentation

and what he obtained thereby.” Harrison v. Westinghouse Savannah River Co., 176 F.3d 776,

783 (4th Cir. 1999) (quoting 5 Charles Alan Wright and Arthur R. Miller, Federal Practice and

Procedure: Civil § 1297, at 590 (2d ed. 1990)) (internal quotation marks omitted).

       The Complaint fails as to the fraud claim in two respects. First, the Complaint does not

meet the heightened pleading standards set forth in Rule 9(b). Rather, it merely states that the

claims are “in the matter of Fraud.” Second, even when looking to and incorporating the

attached documents, no facts support that Defendants acted with knowing or reckless disregard

for the truth of the information regarding how the loan was obtained. To be sure, the Complaint

avers that the student loan was fraudulently procured, but Plaintiff does not aver that any current

Defendant knew of or participated in obtaining the loan by fraud. The Complaint exhibits further

demonstrate that Navient investigated the allegation and found no merit to it. Likewise, the

exhibits reflect that the remaining Defendants relied on Navient’s investigation. None of the

Complaint facts, when viewed most favorably to Plaintiff, support the fraud claim. Thus, it must



                                                  7
be dismissed. Because the Court cannot discern, based on the Complaint and its exhibits, how

Plaintiff could amend the fraud allegation sufficiently, the Court dismisses this claim with

prejudice.

                       iii. Fair Credit Reporting Act

       The FCRA claim suffers a similar fate for different reasons. The FCRA prohibits entities

from “furnish[ing] any information relating to a consumer to any consumer reporting agency if

the [entity] knows or has reasonable cause to believe that the information is inaccurate.” 15

U.S.C. § 1681s-2(a)(1)(A). However, the Act “limit[s] enforcement of subsection (a) to

‘[f]ederal agencies and officials and . . . State officials.’” Beattie v. Nations Credit Fin. Servs.

Corp., 69 F. App’x 585, 591 (4th Cir. 2003) (quoting 15 U.S.C. § 1681s-2(c)–(d)). Because the

statute does not confer a private right of action to enforce subsection (a), and Plaintiff does not

qualify as a covered “official” under the statute, the claim that Defendants reported false

information to the CRAs is dismissed with prejudice.

       The FCRA also requires furnishers of credit information to investigate reasonably a

consumer’s dispute after notice from a CRA. Green v. Sw. Credit Sys., L.P., 220 F. Supp. 3d

623, 625 (D. Md. 2016) (citing 15 U.S.C. § 1681s-2(b)(1)). The FCRA allows a private cause of

action to be brought under this provision. Robinson v. Greystone All., LLC, No. BPG-10-3658,

2011 WL 2601573, at *3 n.6 (D. Md. June 29, 2011); see also Akalwadi v. Risk Mgmt.

Alternatives, Inc., 336 F. Supp. 2d 492, 509 (D. Md. 2004). To prevail, the Plaintiff must

demonstrate that (1) she notified a CRA of the disputed information, (2) the CRA notified the

furnisher of the dispute, and (3) the furnisher failed to investigate and modify the inaccurate

information. See Alston v. Branch Banking & Tr. Co., No. GJH-15-3100, 2016 WL 4521651, at

*6 (D. Md. Aug. 26, 2016).



                                                   8
       Plaintiff has sufficiently demonstrated that she notified a CRA of her dispute and that the

CRA notified Navient. ECF No. 1-1 at 8. However, the Complaint fails to demonstrate that any

other defendant received notice from a CRA. For this reason, the FCRA claim fails against each

Defendant except Navient. See Flax v. Navient Sols, Inc., No. MJG 16-1209, 2017 WL

1153889, at *4 (D. Md. Mar. 28, 2017).

       As to Navient, the Complaint, read most favorably to Plaintiff, defeats the claim.

Whether a dispute is investigated reasonably must be determined by “weighing the cost of

verifying disputed information against the possible harm to the consumer.” See Johnson v.

MBNA Am. Bank, NA, 357 F.3d 426, 432–33 (4th Cir. 2004). Where a CRA provides the

furnisher with “vague or cursory information” about the consumer’s dispute, “a more limited

investigation may be appropriate.” Alston, 2014 WL 859013, at *8 (quoting Chiang v. Verizon

New England Inc., 595 F.3d 26, 38 (1st Cir. 2010)) (internal quotation marks omitted); see also

Westra v. Credit Control of Pinellas, 409 F.3d 825, 827 (7th Cir. 2005).

       The Complaint reveals that Navient was notified that Plaintiff believed she was the

victim of identity theft and the loan at issue was obtained by fraud. Navient investigated this

contention. ECF No. 1-1 at 8, 9, 17, 28. Plaintiff does not allege, and the Court finds no facts

from which it can infer plausibly, that Navient’s investigation was insufficient or unreasonable.

Plaintiff’s FCRA claim must be dismissed.




                                                 9
       IV.      Conclusion

       For the foregoing reasons, the Court grants Defendants’ motions to dismiss. ECF Nos. 6,

9, 18, 26. The Court also denies as moot Plaintiff’s request for hearing or trial. ECF No. 24. A

separate Order follows.




July 29, 2019                                                      /S/
Date                                                        Paula Xinis
                                                            United States District Judge




                                               10
